Citation Nr: 1631965	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement with regard to a May 2011 rating decision.

2.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and degenerative joint disease with scoliosis.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to his service-connected disabilities, to include service-connected status post right knee replacement with proximal tibial and fibula degenerative joint disease and atrophy of the Muscle Groups XIII and XIV and/or service-connected thoracolumbar spine degenerative disc disease/degenerative joint disease with scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision, a November 2012 determination, and a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the January 2013 rating decision, the RO denied entitlement to service connection for degenerative joint disease of the right first metatarsophalangeal joint.  In November 2013, the Veteran submitted a statement requesting a reconsideration of that specific decision.  The RO accepted that statement as a new claim rather than a notice of disagreement with the January 2013 rating decision and denied the claim a second time in an April 2014 rating decision.  

The Board, however, construes the November 2013 statement as a timely notice of disagreement with the January 2013 rating decision as to the denial of entitlement to service connection for degenerative joint disease of the right first metatarsophalangeal joint.  See 38 C.F.R. § 20.201 (effective prior to March 24, 2015).  In any event, the Veteran submitted new and material evidence in November 2013 as to the claim of entitlement to service connection for degenerative joint disease of the right first metatarsophalangeal joint denied in the January 2013 rating decision.  38 C.F.R. § 3.156(b) (2015).  Therefore, the Board will review the claim on a de novo basis rather than a new-and-material basis.

In addition to degenerative joint disease of the right first metatarsophalangeal joint, the other right foot diagnoses are tailor's bunion, joint contractures, forefoot varus, elevated first metatarsal, and hallux rigidus.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the right-foot issue on appeal includes not only degenerative joint disease of the right first metatarsophalangeal joint but also other right-foot disorders.

In light of the above, the issues are as stated on the first page of this decision.

The issue of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of whether the Veteran filed a timely notice of disagreement with regard to a May 2011 rating decision and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and degenerative joint disease with scoliosis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of whether the Veteran filed a timely notice of disagreement with regard to a May 2011 rating decision and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and degenerative joint disease with scoliosis by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of whether the Veteran filed a timely notice of disagreement with regard to a May 2011 rating decision and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and degenerative joint disease with scoliosis, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of whether the Veteran filed a timely notice of disagreement with regard to a May 2011 rating decision and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and degenerative joint disease with scoliosis, and it is dismissed.


ORDER

The appeal of whether the Veteran filed a timely notice of disagreement with regard to a May 2011 rating decision and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and degenerative joint disease with scoliosis is dismissed.


REMAND

A September 2012 VA examiner diagnosed right foot corn and degenerative joint disease of the right first right first metatarsophalangeal joint.  The examiner opined that the right foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that there is no correlation between the right foot diagnosis and the knee problems because the findings are distinct and unrelated.

A February 2013 private treatment record reflects that a podiatrist stated that the forefoot varus is coming from the Veteran's long-standing knee and leg issues and that this positioning has caused the arthritis and joint problems to the first metatarsal-phalangeal joint.

Given the conflicting medical evidence and inadequate rationales, another VA examination addressing secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his right foot not already of record and obtain any identified records.

2.  After the development in 1 has been completed, schedule the Veteran for an examination to determine the nature and etiology of the right foot disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the right foot disorder.

For every current right foot disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by:

(a)  his service-connected status post right knee replacement with proximal tibial and fibula degenerative joint disease and atrophy of the Muscle Groups XIII and XIV;
(b)  his service-connected thoracolumbar spine degenerative disc disease/degenerative joint disease with scoliosis; and/or

(c)  his service-connected right hip disability.

If the examiner finds that any current right foot disorder was aggravated by his service-connected disabilit(ies), then he/she should specify the baseline level of disability of the right foot disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disabilit(ies).

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


